UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 15-1320


PAMELA MELVIN,

                 Plaintiff - Appellant,

          v.

THE SOCIAL SECURITY ADMINISTRATION,

                 Defendant - Appellee,

          and

THE WASHINGTON POST; USA TODAY; THE BOSTON GLOBE; CHICAGO
SUN-TIMES; DETROIT FREE PRESS; LOS ANGELES TIMES; THE
PHILADELPHIA INQUIRER; STAR-LEDGER; TAMPA BAY TIMES; THE
DALLAS MORNING NEWS; THE ATLANTA JOURNAL AND CONSTITUTION;
DR. MEYMANDI ASSAD; DR. ELEANOR CRUISE,

                 Defendants.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Fox, Senior
District Judge. (5:14-cv-00170-F)


Submitted:   October 15, 2015                Decided:   October 19, 2015


Before WILKINSON, AGEE, and HARRIS, Circuit Judges.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.
Pamela Melvin, Appellant Pro Se. Michael Gordon James, OFFICE
OF THE UNITED STATES ATTORNEY, Raleigh, North Carolina, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

      Pamela Melvin seeks to appeal the district court’s order

denying    her    “emergency       motion       for   protection   and    restraining

order.”    To the extent that Melvin seeks to appeal the district

court’s denial of a temporary restraining order, the denial is

not   appealable      under    the    circumstances        of   this     case.      See

Virginia    v.    Tenneco,    Inc.,       538    F.2d   1026,   1029–30    (4th    Cir.

1976).     To the extent that she sought a preliminary injunction,

we have reviewed the record and find no abuse of discretion in

the district court’s denial.                See Dewhurst v. Century Aluminum

Co., 649 F.3d 287, 290 (4th Cir. 2011).                   Accordingly, we dismiss

the appeal as to the request for a temporary restraining order

and otherwise affirm the district court’s judgment.                       We dispense

with oral argument because the facts and legal contentions are

adequately       presented    in    the    materials      before   this    court    and

argument would not aid the decisional process.


                                                                DISMISSED IN PART;
                                                                  AFFIRMED IN PART




                                            3